DETAILED ACTION
Claims 1 - 10 of U.S. Application No. 17045795 filed on 10/07/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2022, and 05/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant indicates in their remarks of 03/09/2022 that the Office Action might have had some typographical errors and asked for clarifications.
The Examiner agrees that typographical errors were made in the Office Action of 12/15/2021, such errors did not seem to impair the Applicant’s ability to understand the Examiner’s position or the prior art characterization. For the sake of clarity of record, the Examiner points out that “Makiuchi” is not part of Claims 1’s rejection. Claim 1 was rejected in 12/15/2021 for being obvious over Asano in view of Steinich.
The protective cover is the resin cover (70DT).
The shielding cover is metal thin film (74) that comprises inner portion (74i) and outer portion (74O).
The Applicant amended claim 1 to clarify that the sealing member 6 is sandwiched directly between the protective cover 3 and the base part 5.
The prior art Asano discloses a thin metal layer 74i between the cover 70DT and the base member 30, therefore, the sealing member in Asano is not sandwiched directly between the protective cover and the base part as now required by claim 1. None of the prior arts in record, alone or combination anticipates or make obvious the combination of limitations of amended claim 1. Claims 2-10 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832